Exhibit 32.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with this Quarterly Report of Spartan Gold Ltd. (the “Company”) on Form 10-Q for theperiod endingJune 30, 2011as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, William H. Whitmore, Jr., President and Interim Chief Financial Officer of the Company, certify to the best of my knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. the Quarterly Report on Form 10-Q for theperiod endingJune 30, 2011, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report for theperiod endingJune 30, 2011, fairly presents, in all material respects, the financial condition and results of operations of Spartan Gold Ltd. Date: August 15, 2011 /s/ William H. Whitmore, Jr. William H. Whitmore, Jr. President and Interim Chief Financial Officer (Principal Financial Officer
